An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME CDURT OF THE STATE OF NEVADA

% ALEXIS POULOS, I No. 68713
Appellant,

é vs. f
MONTEREY PARK LV136, DIEM F E L E B l
MONTEREY PARK APARTMENTS,

 

 

_ Res oedent. SEP 1 5 2015

TRACIE K. museum
CLERK :3? sumemé mum“

 

ORDER DISMISSING APPEM

This appeal was decketed in thia court on August 2?, 2015,
» without payment of the requisite ﬁling fee. On that same day a natlce was
issued directing appellant t0 pay the'filing fee within ten days. The notice
further advised that failure t0 pay the ﬁling fee within ten days weuld
result in the dismissal of this appeal. To date, appellant has net paid the
ﬁling fee at antherwise respanded to this court’s untice. Accordingly, cause
appearing, this appeal is dismissed.
It is SO ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

u

BY: ﬂail! K ulﬁlﬁ _.._,_.

cc: Hon. Jennifer P. Togliatti, District J udge
Alexis P011103
Eighth District Court Clerk

 

SUPREME Baum
m:
NEVADA

CLERK'S ORDER